Citation Nr: 0528893	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-35 139	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota




THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).




ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claim of 
service connection for MS.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.


REMAND

Reasons for Remand:  To attempt to obtain additional service 
medical records which appear to be incomplete in this case; 
to attempt to obtain other medical records, if any, for the 
period from August 1991 to August 1998; and to obtain a VA 
medical examination with an opinion.  In his application for 
VA compensation, the veteran contends that his MS is 
etiologically related to his active service, specifically 
that the vaccinations he received in anticipation of being 
deployed to the Persian Gulf are the cause of his current 
disability.

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Additionally, service connection for certain chronic 
diseases, such as MS, may also be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more disabling within a 
certain period of time after service, and, in the case of MS, 
that period of time is within seven years from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2005).

The service medical records associated with the claims file 
appear to be incomplete.  The veteran served on active duty 
from  February 1989 to August 1991, as verified by the 
National Personnel Records Center (NPRC), however, there are 
few service medical records in the claims file pertaining to 
this entire period of service.  In this regard, the Board 
notes that it appears that the veteran entered active duty in 
February 1989 and, according to his own statement on his 
application form--but not verified by any documentation in 
the records such as a DD Form 214-he served in the Persian 
Gulf in the Fall of 1990.  The service medical records which 
have been obtained are predominately dated from January 
through March 1991, and these records show that the veteran 
was apparently granted a scholarship with the Reserve 
Officers Training Corps (ROTC).  No examination report from 
the time of enlistment in February 1989 is of record or any 
other records other than those associated with the veteran's 
acceptance into the ROTC program.  Moreover, because there is 
no DD Form 214 of record and because the on-line version of 
VA Form 21-526, Veterans' Application for Compensation or 
Pension, inquired only about reserve service with an active 
unit "within the last 2 years" (the application was 
received in January 2003), to which the veteran checked 
"no", it is unclear whether the veteran had any reserve 
obligation or service after his separation in August 1991.  
If he did so serve, this service might be a source of 
additional medical records pertaining to the period between 
August 1991 and August 1998.  Accordingly, on remand, the RO 
must attempt to obtain additional service medical records.

With regard to the service medical records that are of 
record, the Board does note that, the veteran indicated on a 
March 1991 Standard Form 93, Report of Medical History, that 
he had a history of cramps in his legs.  The examining 
physician noted that these cramps were "nothing significant 
except for non-specific cramp[s] in both legs."  

The RO obtained post-service private medical records that 
show that E.G., M.D.,  referred the veteran to T.L.M., M.D., 
who diagnosed MS in November 2002.  In an October 2002 
letter, Dr. T.L.M. indicated that the veteran had received 
treatment from a Dr. R. (first name and credentials unknown) 
for "frequent spells/episodes of mentally pausing.  He [the 
veteran] may have had some slightly slurred speech as well as 
some tingling in his left upper lip and left hands.  His 
episodes would last 10 to 20 seconds, and then subside, but 
would occur frequently through the day."  In another letter, 
Dr. T.L.M. indicated "it is possible that the neurological 
problems, for which he [the veteran] saw Dr. R a year 
earlier, represented episodic neurological dysfunction 
associated with demyelinating disease."  This record 
suggests that the veteran may have exhibited MS symptoms from 
at least 2001. While the claims file contains the veteran's 
private medical records from Dr. T.L.M., it does not contain 
any records from Drs. E.G. or R.  

On remand, attempts must be made to obtain the veteran's 
outstanding service medical records and any outstanding, 
relevant private medical records from Drs. E.G. and R.  In 
addition, the veteran should be afforded a VA examination in 
order to confirm the diagnosis of MS and to obtain a medical 
opinion as to the likely time of onset of the disease or its 
likely etiology, if possible.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should contact the veteran 
and ask him if he had any Reserve or 
National Guard service (active duty for 
training or inactive duty for training) 
after his discharge from active duty in 
August 1991, and if so, he should provide 
the dates of that service.  The AMC 
should also request that the veteran 
submit a copy of his DD Form 214, if 
possible.  The AMC should also request 
that he submit any service medical 
records which he may have in his 
possession to include an enlistment 
examination report dated on or around 
February 1989.  The AMC should also 
request that the veteran identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, to include Drs. 
E.G. and R., who have treated him for MS 
or possible early symptoms of MS since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.

2.  The AMC should contact the NPRC or 
any other appropriate repository of 
records and request that it furnish any 
service medical records not already 
obtained, to include, but not limited to, 
an enlistment examination report dated on 
or around February 1989 and service 
medical records from a period of Reserve 
or National Guard service, if any such 
service is indicated by the veteran, 
after August 1991.  If there are no 
additional service medical records, this 
should be noted and explained.

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the likely time of onset and/or 
etiology of any MS.  All indicated tests 
should be conducted.  The claims file 
must be made available to, and reviewed 
by, the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  

The examiner should particularly note the 
complaints of cramps in the legs noted in 
1991 in the service medical records and 
any other relevant findings or symptoms 
that may be shown by additional medical 
records, if any, obtained on remand.  The 
examiner should provide an opinion as to 
whether the veteran has MS and, if so, 
the likelihood (likely, at least as 
likely as not, unlikely) that the 
veteran's MS had its onset during his 
active service from February 1989 to 
August 1991 or that it is otherwise 
etiologically related to a disease or 
injury in service to include vaccinations 
or inoculations given in service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find that the 
onset of the disease was during service 
as it is to find that the onset of the 
disease was after service.)

If the response to the inquiry above is 
that it is unlikely that MS had its onset 
in service or is otherwise etiologically 
related to service, the examiner should 
then render an opinion as to whether any 
medical reports obtained on remand show 
any symptoms between August 1991 and 
August 1998 that were likely to be early 
manifestations of MS.

The examiner's response should include 
reference to the pertinent medical 
evidence of record as well as the medical 
analysis used in reaching the conclusions 
or rendering the opinions provided in the 
examination report.

3.  The RO should then adjudicate the 
claim for entitlement to service 
connection for MS.  If the decision 
remains in any way adverse to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  However, the veteran is hereby notified 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claim for service connection for multiple sclerosis, and 
may result in a denial of this claim.  
38 C.F.R. § 3.655 (2005).  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The RO must treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


